The defendant was convicted of the offense of manslaughter in the first degree, and appeals.
It would serve no good purpose to discuss the evidence. That for the state was in conflict with that for the defendant, and the verdict finds ample support. No exceptions were reserved upon the admission or rejection of testimony, and the case was submitted to the jury under an unusually comprehensive and clear oral charge. No exceptions were reserved to any portions of same. Fifteen written instructions were given to the jury at defendant's request. Every phase of the law involved in the offense for which defendant was on trial was fully and accurately covered in the excellent oral charge of the trial court, in connection with the written instructions given at defendant's request. For this reason alone, reversal of the judgment would not be predicated upon the refusal of any of the other charges requested by appellant. *Page 631 
But aside from that we may observe that defendant's refused charge 17 is not in proper form, is confusing, misleading, and did not require the jury's finding to be based on the evidence, and hence, was properly refused. Edwards v. State, 205 Ala. 160,87 So. 179.
Defendant's refused charge 24 was properly refused under the authority of Collins v. State, 17 Ala. App. 186, 84 So. 417. Charge 26 was bad in that it pretermitted freedom from fault and ability to retreat. Charge 31 was properly refused because of the use of the expression "self-defense." Collins v. State, supra. Charge 33 is involved and abstract, and was properly refused.
The record is free from prejudicial error, and the judgment is affirmed.
Affirmed.